Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 12/03/2021 and 02/16/2022 have been received and are being considered by the examiner. 

Drawings
The drawings submitted 11/23/2021 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
According to paragraph 0024 of the specification, the busbars of the first and second set may partially overlap each other, however, examiner found no evidence that suggests the legs of one set of the busbars has to overlap with the body of the other set of busbars.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-16  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. (U.S. 20110223776) in view of Benedict et al. (U.S. 9853277).

With respect to claim 1, Ferber discloses in Fig. 12b (above) a busbar (1202b – releasable modular interconnect) for a battery module comprising a plurality of aligned battery cells (200) (Fig. 2), the busbar comprising: 
a busbar body portion (labeled) extending in an extension direction, the busbar body portion (labeled) having a length to connect cell terminals of a plurality of the battery cells (200) of the battery module; and 
[AltContent: textbox (Second Body section)][AltContent: textbox (Third Body section)][AltContent: textbox (First Body section)][AltContent: textbox (Second Cutout)][AltContent: textbox (Legs)][AltContent: textbox (First Cutout)][AltContent: textbox (Legs)]
    PNG
    media_image1.png
    149
    62
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]a plurality of legs (labeled) extending from the busbar body portion (labeled) in a direction non-parallel to the extension direction of the busbar body portion (labeled), the legs 
	Ferber does not disclose that a second plurality of legs extending from a second edge of the busbar body portion in the direction non-parallel to the extension direction of the busbar body portion, the first plurality of legs and the second plurality of legs extending beyond a third edge of the busbar body portion, the third edge extending between the first and second edges, wherein the first and second edges of the busbar body portion are opposite each other in the extension direction of the busbar body portion
	Benedict discloses a first leg (71) extending from a first edge (labeled) of a bus bar body portion (69) and teaches a second leg (73) extending from a second edge (labeled) of the busbar body portion (69) in a direction non-parallel to the extension direction (labeled) of the busbar body portion (69), wherein the first leg (71) and second leg (73) extend beyond a third edge (labeled) of the bus bar body portion (69), the third edge (labeled), extending between the first and second edges (labeled), wherein the first and second edges (labeled) are opposite each other in the extension direction of the busbar body portion (69) (Fig. 4b – below). Benedict further teaches that this arrangement allows for the body (69) of the busbar to form a bridge between the legs (71 and 73) of the busbar and form a horseshoe shape to connect the terminals (74) of adjacent cells (58-1 and 58-2) (Col. 6, L 20-30).
	It would have been obvious to one having ordinary skill in the art to rearrange the shape of the busbar disclosed by Ferber to include a third edge of the busbar body portion to lay between a first and second edge of the busbar body portion wherein the legs extending from the first and second edges pass the third edge as taught by Benedict in order to allow the body of the busbar to form a horseshoe shape to connect the terminals of adjacent battery cells. 

    PNG
    media_image3.png
    289
    299
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Extension Direction)][AltContent: textbox (Third Edge)][AltContent: textbox (Second Edge)][AltContent: textbox (First Edge)]
With respect to claim 2, Ferber discloses that the busbar body portion (labeled) has a first body section (labeled), a second body section (labeled), and a third body section (labeled) (Fig. 12b, zoomed in above), and
wherein the first body section (labeled) and the second body section (labeled) are spaced from each other in the extension direction of the busbar body portion (labeled) by the third body section (Fig. 12b – zoomed).

With respect to claim 3, Ferber discloses that one of the legs (labeled) of extends from the first body section (labeled), and another one of the legs (labeled) extends from the second body section (labeled) (Fig. 12b – zoomed).

With respect to claim 4, Ferber discloses the first, second and third body (labeled) sections have substantially the same length as each other in the extension direction (Fig. 12b – zoomed). 

With respect to claim 5, Ferber discloses a first group of the legs (labeled) extends from the first body section (labeled), and a second group of the legs (labeled) extends from the second body section (labeled) (Fig. 12b – zoomed), and 
wherein the first and second groups of the legs (labeled) are separated from each other in the extension direction (Fig. 12b – zoomed).

With respect to claim 6, Ferber discloses ones of the legs (labeled) in the first group of the legs are separated from each other by a first cutout (labeled) that extends into the first body section (labeled) (Fig. 12b – zoomed), and 
wherein ones of the legs (labeled) in the second group of the legs are separated from each other by a second cutout (labeled) that extends into the second body section (labeled) (Fig. 12b – zoomed).

With respect to claim 7, Ferber discloses a height of the busbar (1202b) is smaller than a width and a length of the busbar (1202b) (Fig. 12b – zoomed).

With respect to claim 8, Ferber discloses a height of the busbar body portion (labeled) is smaller than a width and a length of the busbar body portion (labeled) (Fig. 12b – zoomed).

With respect to claim 9, Ferber discloses  a battery module comprising: 
a plurality of battery cells (200 and 300) aligned in a lengthwise direction (Figs. 2 and 3), each of the battery cells comprising a battery case ([0057]), a cap assembly on the battery case (Fig. 2 and 3), and a plurality of cell terminals (205 and 325) (Fig. 2 and 3); and

a busbar body portion (labeled) extending in an extension direction (Fig. 12b – above); and 
a plurality of legs (labeled) extending from the busbar body portion in a direction non-parallel to the extension direction of the busbar body portion (Fig. 12b), the legs (labeled) electrically connecting the busbar body portion (labeled) and the cell terminals (205 and 325) of the battery cells (200 and 300) to each other ([0050]).
Ferber does not teach that the length of the busbar body portion in the extension direction is at least a width of two battery cells.
Benedict discloses a busbar (68) configured to connect adjacent battery cells (58) and teaches that the length of the busbar body portion (69) in the extension direction is at least a width of two battery cells (58-1 and 58-2) (Fig. 4b). Benedict further teaches that this arrangement allows for the busbar to connect to a positive terminal of one battery and the negative terminal of an adjacent battery (Col. 6, L 7-10).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the busbar body portion disclosed by Ferber extended the length of two battery cells as taught by Benedict in order to ensure the busbar could connect the positive terminal of one battery cell to the negative terminal of an adjacent battery cell. 


With respect to claim 10, Ferber discloses the busbar body portion (labeled) has a first body section (labeled), a second body section (labeled), and a third body section (labeled) (Fig. 12b – zoomed), 
wherein the first body section (labeled) and the second body section (labeled) are spaced from each other in the extension direction by the third body section (labeled) (Fig. 12b – zoomed), and 
wherein at least one of the first, second, and third body sections (labeled) has a length in the lengthwise direction of the battery module that is equal to or greater than a length of one of the battery cells (200 and 300) in the lengthwise direction of the battery module (Figs. 2, 3, and 12b).

With respect to claim 11, Ferber discloses a battery module comprising: 
a plurality of battery cells (200 and 300) aligned in a lengthwise direction, each of the battery cells (200 and 300) comprising a battery case ([0057]) and a cap assembly (Fig. 2 and 3) on the battery case; and 
a plurality of busbars (1202a-i) (Fig. 12b), each of the busbars comprising: 
a busbar body portion (labeled) extending in an extension direction, the busbar body portion (labeled) having a length to connect cell terminals (205 and 325) of a plurality of the battery cells (200 and 300) of the battery module and having a first body section (labeled) (Fig. 2, 3, and 12b), a second body section (labeled), and a third body section (labeled), the first body section (labeled) and the second body section (labeled) being spaced from each other in the extension direction of the busbar body portion (labeled) by the third body section (labeled) (Fig. 12b – zoomed); and 

wherein the busbars (1202a-i) are arranged into at least a first set of busbars (1202a-b) and a second set of busbars (1202c-d), and 
wherein one of the busbars (1202b) of the first set of busbars (1202a-b) is offset with respect to one of the busbars (1202c) of the second set of busbars (1202c-d) by a length (labeled “L”) of one of the body sections (labeled) of the one of the busbars (1202b) of the first set of busbars (1202a-b) (Fig. 12b).

With respect to claim 12, Ferber discloses the busbars (1202a-i) of the first set of busbars (1202a-b) interconnect a first subset of the plurality of battery cells (Fig. 12d), and 
wherein the busbars (1202a-i)of the second set of busbars (1202c-d) interconnect a second subset of the plurality of battery cells (Fig. 12d).

With respect to claim 13, Ferber discloses a length of at least one of the first, second, and third body sections (labeled) in the lengthwise direction corresponds to a length of at least one of the battery cells in the lengthwise direction connected in parallel to another one of the battery cells (Fig. 1, 2, and 12b, [0050]).

With respect to claim 14, Ferber discloses the first set of busbars (1202a-b) is separated from the second set of busbars (1202c-d) via an electrically insulating layer (1209 – upper substrate layer) (Fig. 12d, [0049]).

With respect to claim 15, Ferber discloses another electrically insulating layer (1201 – lower substrate layer) is below the first set of busbars (1202a-b) ([0049]).

With respect to claim 16, Ferber discloses another electrically insulating layer (220 – substrate_ is above the second set of busbars (generic busbar (215) representing prior art busbar1202c-d) (Fig. 1 and 12b, [0038]).

    PNG
    media_image5.png
    234
    384
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Bridging portion)][AltContent: textbox (Leg)][AltContent: textbox (Cell terminal contact portion)][AltContent: textbox (Body portion)][AltContent: textbox (Space for terminal contact (205 or 325))][AltContent: textbox (Cap assembly)]

With respect to claim 18, Ferber discloses in Fig. 14 (above) the busbar body portion (labeled) of one of the busbars (1202a-i) of the first set of busbars (1202a-b) is arranged spatially between a cap assembly (labeled) of a corresponding one of the battery cells (200 and 300) and an upper surface of one of the cell terminals (205 and 325 – labeled) of the corresponding one of the battery cells (Fig. 14), 

wherein one of the busbars of the second set of busbars (busbars 1201a-i modeled after generic busbars 225, 310, 320) has a planar shape and a height equal to or less than a height of a cell terminal (205 and 325) of the corresponding one the battery cells (200 and 300) (Fig. 2 and 3). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. in view of Benedict et al. as applied to claims 1-16 and 18 above, and further in view of Grzywok et al. (WO 2015144542, presented in IDS submitted 10/25/2019, U.S. 20170012269 used for translation).

With respect to claim 17, Ferber discloses a battery module with outer insulating layers (220), but does not disclose that the outer insulating layer comprises a flexible printed circuit board.
Grzywok discloses an outer insulating layer (3 – retainer) made of insulating material ([0024]), and teaches that the outer insulating layer comprises a printed circuit board (10 – electrical film conductors) (Fig. 2). Grzywok further teaches that the printed circuit board is in contact with the legs (4 – contacts) of the busbar (1 – connector) to establish an electrical connection between the legs and a voltage measuring device ([0026]).
. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly added limitations in claim 1 of a bus bar with a first, second and third edge, wherein a first and second plurality of legs extend from the first and second edge and past the third edge, while the third edge extends between the first and second edges have been considered, and new art Benedict et al. (U.S. 9853277) has been found to read on said limitations. 
Additionally, Benedict et al. also reads on the newly added limitation in claim 9 that the busbar body portion extends at least the width of two battery cells.  
Finally, applicant’s arguments with respect to the newly added limitations in claim 11 have been addressed in the U.S.C 112(a) rejection of said limitations on page 1 of this action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727